DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed 1/4/2022, with respect to claims 1-7, 9, 13 and 14 have been fully considered and are persuasive.  The 103 rejections of claims 1-7, 9, 13 and 14 has been withdrawn. 
Claims 1-7, 9-14 would be allowable if terminal disclaimers were field to address the below double patenting rejections.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,439,993 in view of Majerowski et al. (2007/0290064).
The claims 1-12 of U.S. Patent No. 9,439,993 include all limitations as claims 10-12 of the present application but fails to teach a housing for receiving said delivery 
However, Majerowski et al. teaches a housing (20) for  receiving said delivery engine (64a), wherein the housing comprises a plurality of vents (32a, 32b) for facilitating the diffusion of volatile materials from the delivery engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to use the delivery engine of claims 1-12 of U.S. Patent No. 9,439,993 in the housing of Majerowski et al. in order to control the release of volatile material between an operable position and an in operable position taught by Majerowski et al. [0030].

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,740,110 in view of Majerowski et al. (2007/0290064).
The claims 1-13 of U.S. Patent No. 8,740,110 include all limitations as claims 10-12 of the present application but fails to teach a housing for receiving said delivery engine, wherein the housing comprises a plurality of vents for facilitating the diffusion of volatile materials from the microporous membrane.
However, Majerowski et al. teaches a housing (20) for  receiving said delivery engine (64a), wherein the housing comprises a plurality of vents (32a, 32b) for facilitating the diffusion of volatile materials from the delivery engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to use the delivery engine of claims 1-13 of U.S. Patent 
It is noted that if the microporous membrane enclosed the rupture element and the reputable substrate, it is inherent that the microporous membrane and the rupture element must be compressed to breach the reputable substrate.



Claims 1-7, 9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,993,574 in view of Majerowski et al. (2007/0290064).
The claims 1-12 of U.S. Patent No. 9,993,574 include all limitations as claims 1-7, 9, 13 and 14  of the present application but fails to teach a housing for receiving said delivery engine, wherein the housing comprises a plurality of vents for facilitating the diffusion of volatile materials from the microporous membrane.
However, Majerowski et al. teaches a housing (20) for  receiving said delivery engine (64a), wherein the housing comprises a plurality of vents (32a, 32b) for facilitating the diffusion of volatile materials from the delivery engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to use the delivery engine of claims 1-12 of U.S. Patent No. 9,993,574 in the housing of Majerowski et al. in order to control the release of 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.